Wheeler, J.-
It does not appear on what ground the objection to tlie ad-rnissibiiiiy in evidence of Chrisniau’s letter was founded. It certainly was proper to make him a party to tlie suit; and his letter t:o Butler was as certainly admissible in evidence as conducing to prove that he had contracted to convey hut. had not conveyed to Allcorn the legal title, to the land in question.
The only question in the case deserving- of notice is whether the defence of a failure of consideration was made out in evidence; and we arc of opinion that it. wn- not. The defendant Allcorn received the professional services of Butler in pursuance of their contract through a scries of years; aud although the latter did make the declaration that liccould no longer attend to the case, lie did not act in accordance with that declaration, but on the contrary engaged others to attend to the ease for hint. The acceptance of their services by the defendant precluded him from afterwards objecting to tlie right of Butler to make the substitution. The fact that the defendant saw fit to compromise t lie. suit did not deprive the at torney of his right to his fee. The compromise appears to have been advantageous to tlie defendant, and there can he no pretense, that lie suffered any injury in consequence of the absence of liis at torney. AYe are of opinion that there is no error in the judgment, and that it he affirmed.
Judgment affirmed.